Citation Nr: 0715739	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-13 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the right knee for the period 
from November 14, 2000 to April 12, 2005.

2.  Entitlement to an initial evaluation in excess of 20 
percent for chondromalacia of the right knee since April 13, 
2005.

3.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the left knee for the period 
from November 14, 2000 to April 12, 2005.

4.  Entitlement to an initial evaluation in excess of 20 
percent for chondromalacia of the left knee since April 13, 
2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from November 1955 to 
September 1959 and from January 1960 to December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), wherein the RO granted service connection for the right 
and left knee disabilities and rated them each as 10 percent 
disabling from November 14, 2000.  

In May 2005, the RO granted 20 percent ratings for both 
knees, effective from April 13, 2005.  Because the veteran 
appealed the RO's determination at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found -a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, the issues on appeal before the Board are as 
listed on the title page. 

In January 2007, the veteran was scheduled to appear at a 
Board hearing in Washington, D.C.  The veteran did not appear 
however.  As such, no additional development in this regard 
is warranted.  38 C.F.R. § 20.702 (2006).


FINDINGS OF FACT

1.  From November 14, 2000 to April 12, 2005, the veteran's 
service-connected right and left knee disabilities were 
productive of no more than slight instability.  

2.  Since April 13, 2005, the veteran's service-connected 
right and left knee disabilities have not been manifested by 
severe subluxation and lateral instability.  

3.  Since November 14, 2000, the veteran's service connected 
right and left knee disabilities have been manifested by 
residual discomfort and painful motion due to chondromalacia 
of the patella and X-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  From November 14, 2000 to April 12, 2005 the criteria for 
an evaluation in excess of 10 percent for chondromalacia of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Code (DC) 5257 (2006).

2.  From November 14, 2000 to April 12, 2005 the criteria for 
an evaluation in excess of 10 percent for chondromalacia of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, DC 5257 (2006).

3.  Since April 13, 2005, the criteria for an evaluation in 
excess of 10 percent for chondromalacia of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 
5257 (2006).

4.  Since April 13, 2005, the criteria for an evaluation in 
excess of 10 percent for chondromalacia of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5257 
(2006).

5.  Since November 14, 2000, the criteria for a separate 10 
percent rating, but no more, for degenerative changes of the 
right knee with painful limitation of motion is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 
5260, 5261 (2006).

6.  Since November 14, 2000, the criteria for a separate 10 
percent rating, but no more, for degenerative changes of the 
left knee with painful limitation of motion is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 
5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a May 2004 rating action, service connection was granted 
for chondromalacia of the right and left knees.  Service 
connection was based upon service medical records (SMRs) 
which showed a diagnosis of bilateral chondromalacia patella.  
Ten percent evaluations were assigned for each knee under DC 
5257, effective November 14, 2000.  The veteran appealed the 
initial evaluations assigned.  

The evidence of record includes an August 2000 X-ray report 
which showed bilateral tricompartmental degenerative joint 
disease.  A private treatment record dated in January 2001 
shows the veteran was evaluated for complaints of bilateral 
knee pain and stiffness.  On examination the knees had full 
range of motion.  There was no evidence of gross deformity or 
effusion, but there was tenderness along the medial 
collateral ligament area and medial joint line.  Radiographic 
evidence revealed possible small loose bodies on both knees 
involving the medial and lateral compartments secondary to 
synovial osteochodromatosis.  

The veteran underwent VA examination in March 2004.  At the 
time he was not taking medication, but had physical therapy 
three times a week for the past 2 years with good response.  
He described moderate pain 2-3 times a week lasting for 
several minutes.  He did not use a cane or prosthesis and had 
not undergone surgery.  There were no episodes of 
dislocation, subluxation, or evidence of edema, effusion, 
weakness, ankylosis, or inflammatory arthritis.  The veteran 
was unemployed and there was slight to moderate interference 
in occupation and daily activities.  Gait was normal, but he 
complained of knee pain with prolonged walking for 30 
minutes.  Range of motion of the right knee was 0 to 130, and 
with flare-ups and repetitive use decreased flexion to 120 
degrees.  Pain further limited flexion to 110 degrees.  Range 
of motion of the left knee was 0 to 130 degrees with flexion 
reduced to 120 degrees with flare ups, repetitive use and 
pain.  There was slight tenderness especially on the medial 
aspect, more on the right.  There was no instability.  The 
diagnosis was chondromalacia, bilaterally and degenerative 
osteoarthritis and chondrocalcinosis, bilaterally by X-ray.  

Additional private treatment records dated in June 2004 
including a MRI report which revealed evidence of laxity or 
perligamentous anterior cruciate ligaments tear, 
osteoarthropathy and joint effusion.  In January 2005, 
physical findings included limitation of joint motion, 
usually restricted in the last few degrees of flexion and 
extension, and moderate joint effusion.  Tenderness was 
present along the joint margins and occasionally osteophytes 
could be palpated.  It was noted that as the veteran's 
problems advanced crepitation may be noted on joint motion.  
His joint pain was severe enough to require the use of a 
cane.  

On VA examination in April 2005, the veteran complained of 
pain, occasional swelling and weakness of both knees.  He 
used medication with temporary and partial relief of his 
symptoms.  He was still undergoing physical therapy and had 
been using a cane since January 2005.  The veteran reported 
flare-ups of severe pain twice a week lasting for several 
minutes to hours.  He was not employed but had moderate to 
severe interference in daily activities and his usual 
occupation.  He was able to perform walking exercises for 
several minutes five times a week and could perform self care 
daily activities.  On examination there was minimal joint 
effusion of both knees with no redness.  The veteran had a 
slight to moderately impaired gait with limping.  There was 
no ankylosis, shortening or use of a prosthesis.  There was 
slight to moderate tenderness especially on the medial 
aspect, more on the right.  There was no swelling, but there 
was slight weakness and lack of endurance due to pain.  
Active range of motion of the right knee was 0 to 100 
degrees, passive range of motion was 0 to 105 degrees.  
Flexion was limited to 90 degrees with flare-ups and 
repetitive use with pain beginning at 50 to 105 degrees.  The 
left knee range of motion was 0 to 115 degrees and passive 
range of motion was 0 to 120 degrees.  Flare ups and 
repetitive use limited flexion to 100 degrees with pain 
beginning at 60 to 120 degrees.  There was slight instability 
of both knees.  The diagnoses were chondromalacia; 
degenerative osteoarthritis and chondrocalcinosis of both 
knees; torn meniscus posterior horn of the medial compartment 
of the right knee; laxity or periligamentous anterior 
cruciate ligament tear of the left knee; osteoarthropathy of 
both knees; and minimal joint effusion of both knees.  

In May 2005, the RO assigned 20 percent evaluations for the 
veteran's right and left knee disabilities, effective April 
13, 2005.


Laws Regulations and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A 10 percent rating for knee impairment is warranted under DC 
5257 for slight impairment, including recurrent subluxation 
or lateral instability of the knee.  An evaluation of 20 
percent requires moderate impairment, including recurrent 
subluxation or lateral instability of the knee.  An 
evaluation of 30 percent requires severe impairment, 
including recurrent subluxation or lateral instability of the 
knee. 38 C.F.R. § 4.71a, DC 5257 (2006).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2006).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, DC 5003 (2006).

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  Where flexion is limited to 60 
degrees, a noncompensable rating is provided; when flexion is 
limited to 45 degrees, 10 percent is assigned; when flexion 
is limited to 30 degrees, a 20 percent rating is assigned; 
and when flexion is limited to 15 degrees, a 30 percent 
rating is assigned.  38 C.F.R. § 4.71a, DC 5260 (2006).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, DC 5261 
(2006).  See also 38 C.F.R. § 4.71, Plate II (2006), which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees.

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under DCs 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under DCs 5260 or 5261, or 
(consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing he experiences painful motion attributable 
to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Also, separate ratings under DC 5260 (limitation of flexion 
of the leg) and DC 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2006).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.

The veteran contends that his service connected knee 
disabilities are more disabling that reflected in the current 
rating.  As the evidence of record demonstrates that the 
veteran's separate disabilities of right and left knee 
chondromalacia are manifested by identical symptoms and as 
similar legal principles apply, the Board has determined that 
a repetitive discussion of the analysis of such disabilities 
is not necessary.  


From November 14, 2000 to April 12, 2005 

The veteran's right and left knee disabilities have been 
evaluated as 10 percent disabling under DC 5257 from November 
14, 2000 to April 12, 2005.  The record during this timeframe 
describes a fairly consistent pattern of symptomatology and 
manifestations, which may be described as productive of 
slight recurrent subluxation and lateral instability.  
Although on VA examination in March 2004 no evidence of 
instability or subluxation was present, evidence of pain with 
arthritis was noted.  Additionally, a MRI dated in June 2004 
showed evidence of laxity or perligamentous anterior cruciate 
ligaments tear, osteoarthropathy and joint effusion.  
Further, by January 2005, the veteran required the use of a 
cane to help with stability.  Given the aforementioned, the 
Board finds that clinical findings support a finding of no 
more than minimal symptomatology associated with each knee.  
Thus, a 10 percent rating for the veteran's slight 
instability is warranted.  As demonstrated however, there is 
no evidence of moderate impairment, including subluxation or 
lateral instability, and with due consideration to the 
provisions of 38 C.F.R. § 4.7, evaluations in excess of 10 
percent under DC 5257 are not warranted.  

A higher additional rating is not warranted pursuant to 38 
C.F.R. §§ 4.40 or 4.45 because these provisions cannot be 
considered with respect to DC 5257.  Because this diagnostic 
code is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, pertaining to functional impairment and 
factors to be considered upon evaluation of the joints, 
respectively, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Therefore, no greater benefit under 
Diagnostic Code 5257 can flow to the veteran.

Additionally, there is no evidence of other disabilities that 
would warrant the assignment of a higher disability 
evaluation.  During this time period, no evidence of 
ankylosis, dislocation of the semilunar cartilage, nonunion 
of the tibia and fibula, or genu recurvatum, is present.  
38 C.F.R. § 4.71a, DCs 5256, 5258, 5262, 5263 (2006).


Since April 13, 2005

Likewise since April 13, 2005, the criteria for ratings in 
excess of 20 percent under DC 5257 have not been met.  At 
that time the veteran underwent VA examination and his 
primary complaints (pain, weakness, and instability) have 
essentially remained unchanged, and were clearly addressed in 
the examination report.  Despite subjective complaints from 
the veteran, which arguably provide a means to support the 
current 20 percent rating are not a sufficient basis upon 
which to assign a rating higher than 20 percent.  In the 
absence of symptoms of severe subluxation or lateral 
instability, and with due consideration to the provisions of 
38 C.F.R. § 4.7, an evaluation in excess of 20 percent under 
DC 5257 is not warranted.

As previously indicated, the only other possibilities for a 
higher disability evaluation would be under DC 5256, 
reflective of ankylosis; for dislocation of the semilunar 
cartilage, under DC 5258; or under DC 5262, for nonunion of 
the tibia and fibula; or genu recurvatum under DC 5263, none 
of which is present.

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  


Consideration of Separate Evaluations

Because there is X-ray evidence of arthritis in the both 
knees and medical evidence that supports the veteran's 
allegations pertaining to flare-ups of pain, and because 
impairment due to painful motion is not contemplated by 
rating under DC 5257, a separate, compensable rating for his 
service-connected knee disabilities under DCs 5003 and 5010 
is warranted.  See, e.g., VAOPGCPREC 9-98 (with regard to a 
knee disability rated under DC 5257, a separate rating can be 
assigned for arthritis based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59); VAOPGCPREC 23-97 (for a knee 
disorder already rated under DC 5257, a claimant has 
additional disability justifying a separate rating if there 
is limitation of motion under DC 5260 or 5261); Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991), (a painful motion 
of a major joint caused by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a minimum 10 percent rating, even if 
there is no actual limitation of motion noted clinically).

In November 2000, when the veteran filed his claims he 
exhibited arthritis in both knees established by X-ray and 
painful, but full range of motion.  Further, the claims file 
shows the first, and best, recorded range of motion was 
during VA examination in 2004, (0 degrees extension to at 
least 110 degrees flexion) and the worst range of motion was 
recorded most recently during the 2005 VA examination (0 
degrees extension to at least 90 degrees flexion).  
Therefore, if strictly rated under range-of-motion DCs, the 
veteran's knee disabilities would be rated as noncompensable.  
However, the presence of arthritis with painful limitation of 
motion supports a 10 percent rating under DCs 5003 and 5010.  
See, VAOPGCPREC 9-98.  

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), in reaching its conclusion in this case.  The 
veteran's functional loss due to pain is adequately covered 
by the separate 10 percent ratings under DC 5010.  The 
veteran has not identified any functional limitation, which 
would warrant a higher rating under any applicable rating 
criteria.  In fact, even with complaints of pain and 
weakness, the clinical record reflects his ability to flex 
his knee to at least 90 degrees, with additional motion 
possible beyond the level of pain.  As such, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they 
do not provide a basis for the assignment of a higher 
separate rating under these circumstances.  

As well, the range of motion findings of record do not 
support the assignment of separate ratings for impairment of 
flexion and extension, as the documented ranges reported fall 
outside of the criteria.  VAOPGCPREC 9-04.  

As such, the preponderance of the evidence supports the award 
of separate 10 percent ratings, and no more, for the 
veteran's right and left knee disabilities under DC 5010, 
taking into account the previously discussed VA General 
Counsel opinions.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.


Conclusion

The weight of the evidence shows that the right and left knee 
disabilities are no more than 10 percent disabling from 
November 14, 2000 to April 12, 2005 or 20 percent disabling 
since April 13, 2005, under the applicable Diagnostic Codes.  
However, the preponderance of the evidence supports the award 
of separate 10 percent ratings, and no more, for the 
veteran's right and left knee disabilities under DC 5010, 
taking into account the previously discussed VA General 
Counsel opinions.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; 
38 U.S.C.A. § 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in November 2001, March 2004, July 2004, 
March 2006 and August 2006, the RO informed the veteran of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  The 
letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in a May 2005 
SSOC, he was provided with an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  


ORDER

From November 14, 2000 to April 12, 2005, an evaluation in 
excess of 10 percent for chondromalacia of the right knee is 
denied.

From November 14, 2000 to April 12, 2005, an evaluation in 
excess of 10 percent for chondromalacia of the left knee is 
denied.

From April 13, 2005, an evaluation in excess of 20 percent 
for chondromalacia of the right knee is denied.

From April 13, 2005, an evaluation in excess of 20 percent 
for chondromalacia of the left knee is denied.

From November 14, 2000 a separate 10 percent evaluation for 
degenerative changes of the right knee with painful 
limitation of motion is granted, subject to the law and 
regulations governing the award of monetary benefits.

From November 14, 2000 a separate 10 percent evaluation for 
degenerative changes of the left knee with painful limitation 
of motion is granted, subject to the law and regulations 
governing the award of monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


